Citation Nr: 1036712	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-34 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from November 1972 to July 
1975.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of July 2005 by the Department of Veteran 
Affairs (VA) Houston, Texas Regional Office (RO).

The Board remanded the present claim under review for further 
development in July 2009.

In May 2010 and July 2010 documents, the Veteran raised 
claims regarding (i) a skin disorder, to include as 
secondary to herbicide exposure, (ii) sleep apnea, (iii) 
carpal tunnel syndrome and (iv) a clothing allowance.  
These do not appear to have been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action. 


FINDING OF FACT

There is no competent evidence of record linking any currently 
diagnosed right knee disorder to military service or any incident 
therein, to include in-service treatment, and there is no 
evidence of any complaints or diagnosis of any such disorder for 
many years after separation.  


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
service and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as required 
by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  The notice must be provided to 
a claimant before the initial unfavorable RO decision on a claim 
for VA benefits.  The VA's notice requirements were accomplished 
in February 2005 and August 2005.  

Regarding the duty to assist, VA has attempted to secure all 
relevant documentation to the extent possible.  The Veteran was 
afforded multiple VA examinations and his service, VA and private 
treatment records have been obtained.  What is more, the 
Veteran's request for a hearing has been honored and the AMC/RO 
has fully complied with the Board's July 2005 remand 
instructions.  There remains no issue as to the substantial 
completeness of the Veteran's claim.  

The Veteran presently seeks to establish service connection for a 
right knee disorder.  More precisely, the Veteran maintains that 
he injured his right knee during a training exercise in-service, 
which caused his current right knee disorder.  See Hearing 
Trans., p. 3, May 6, 2009.  This forms the basis of the Veteran's 
present service connection claim.

	Service Connection Laws and Regulations

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131.  If a chronic disorder, such as arthritis, is 
manifest to a compensable degree within one year after separation 
from service, the disorder may be presumed to have been incurred 
in-service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection, three elements must be 
satisfied.  There must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

	Background

The Veteran's June 1972 enlistment examination noted no 
abnormalities associated with his (i) feet; (ii) lower 
extremities; or (iii) spine and musculoskeletal system.  In March 
1973, the Veteran was treated for knee related complaints (the 
record does not indicate if these complaints were associated with 
the left or right knee).  On examination, the military medical 
professional documented the absence of any knee swelling or 
effusion and reported that the knee "ligaments seem[ed] intact 
as no laxity [was] noted."  At this time, the Veteran was 
diagnosed with a bruised tibial tuberosity, and no further knee 
related treatment or complaints were documented for the balance 
of the Veteran's service.  The Veteran's July 1975 separation 
examination does not appear fully completed by the military 
medical professional and it is unclear if any abnormalities of 
(i) the feet; (ii) lower extremities; or (iii) spine and 
musculoskeletal system were present.  Nonetheless, aside from the 
March 1973 knee treatment, the Veteran's service treatment 
records are absent of any knee related treatments or complaints.  

The first post-service treatment for any right knee disorder is 
documented in a January 1996 private operation report.  This 
record reflects the Veteran's preoperative diagnosis with right 
knee internal derangement and postoperative diagnosis with a 
right knee medial meniscus and medial plica tear.  At this time, 
the private physician reported the details of the Veteran's 
surgery, but provided no suggestion, or opinion, that the 
Veteran's right knee disorder was related to military service or 
any incident therein.  

Private treatment records, documenting the Veteran's August 1999 
work related right knee injury have also been made of record.  In 
an August 1999 statement, private physician R. Pena, M.D., 
recounted the events surrounding this work related injury, 
detailed the present condition of the Veteran's right knee, and 
reported that an x-ray revealed "some [right knee] arthritis and 
what appear[ed] to be a compression fracture of lateral tibial 
plateau...[suggesting the presence of] an old compression 
fracture."  There is otherwise no opinion or suggestion that the 
diagnosed disorder, or any other right knee disorder, was caused 
by the Veteran's military service or any incident therein.  

In an effort to assist the Veteran substantiate his service 
connection claim, he was provided a September 2006 VA 
examination.  During the examination interview, the Veteran 
recounted injuring his right knee in-service and stated that 
"[s]ince then...his knees have continued to degenerate."  The 
examiner then performed an appropriate examination, to include x-
rays, and diagnosed moderate right knee degenerative arthritis.  
Additionally, based on the Veteran's account of his disorder, 
present examination findings and the medical evidence of record, 
the VA examiner indicated that an opinion relating any right knee 
disorder to military service could not be made without resorting 
to speculation.  The examiner cited (i) the absence of any 
notation of whether the in-service knee treatment was associated 
with the right or left knee, (ii) the "mild" nature of the in-
service knee injury, without any noted follow-up treatment, and 
(iii) the Veteran's treatment for a work related right knee 
injury, in 1999, to support the provided opinion.  

The Veteran was provided another VA examination in December 2009 
and he provided an identical account of right knee 
symptomatology, as was provided at his December 2006 VA 
examination.  At this time, the examiner specifically recorded 
the Veteran's extensive post-service right and left knee 
treatments, including knee replacements and arthroscopic surgery.  
Based on current examination findings and the medical evidence of 
record, the VA examiner diagnosed a stable right knee joint, 
secondary to a total knee replacement.  The examiner then opined 
that none of the Veteran's right knee disorders were related to 
military service or any incident therein.  To support this 
opinion, the examiner highlighted the significant amount of time 
following the Veteran's separation from service and his first 
post-service right knee treatment and noted that the Veteran's 
numerous surgical interventions (both left and right knee) 
suggested the onset of a right knee disorder occurred after 
service, in approximately 1996, and not in-service.  

Numerous post-service right knee treatment records have been 
associated with the Veteran's claims folder.  These treatment 
records document the Veteran's total knee replacements.  See VA 
Orthopedic Surgery Note, August 1, 2008; VA Orthopedic Physician 
Note, December 20, 2004; VA Orthopedic Note, October 12, 2004; 
Private Hospital Surgery Note, July 11, 1997.  Additionally, 
these records document the Veteran's account that consistent knee 
pain had its onset in approximately 2002, and that he injured his 
knee in Vietnam.  See VA Primary Care New Patient/Annual Note, 
June 7, 2004; VA Psychiatry New Patient Note, October 21, 2004.  
These post-service treatment records do not provide any 
suggestion or opinion that any right knee disorder was caused by, 
or related to, the Veteran's military service.  

      Analysis

In any service connection claim, medical records and examinations 
are highly probative in evaluating whether service connection is 
warranted.  In the present matter, the most probative medical 
evidence of record weighs against the Veteran's service 
connection claim.  The August 1999 statement of private physician 
R. Pena, M.D., comes the closet to weighing in favor of the 
Veteran's service connection claim; however, Dr. Pena provided no 
opinion or suggestion that any "old compression fracture" was 
caused by the Veteran's military service or any incident therein, 
nor do any treatment records generated in connection with the 
treatment of this job related right knee injury.  Essentially, 
Dr. Pena's August 1999 statement (and treatment records) is of 
little, if any, probative value, as on its face the statement 
does not suggest it is more likely than not that any old fracture 
is related to the Veteran's military service or any incident 
therein.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (the Board has authority to discount the weight and probity 
of evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).  

Conversely, the December 2009 VA examination opinion that weighs 
against the Veteran's is clearly stated and supported by logic 
and reasoning.  The examiner specifically opined that no right 
knee disorder was caused by the Veteran's military service or any 
incident therein, and that any such disorder was more likely 
related to a 1996 post-service diagnosis and/or injury.  In 
providing this opinion, the examiner cited both (i) the twenty-
three year gap from 1973 to 1996, where the Veteran was not 
treated for any right knee disorder and (ii) the chronology of 
the Veteran's bilateral knee surgeries to support the provided 
opinion.  Further, a review of this December 2009 VA examination 
report and opinion, documents the examiner's consideration and 
analysis of (i) the Veteran's account of symptomatology; (ii) the 
medical evidence of records; and (iii) current examination 
findings to support the provided opinion.  As such, the Board 
finds this opinion to be competent and highly probative evidence, 
which tends to weigh against the Veteran's claim.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) ("[M]ost of the 
probative value of a medical opinion comes from its 
reasoning.").  

Additionally, the September 2006 VA examination opinion also 
provides a medical opinion that weighs against the Veteran's 
claim.  This examination opinion is stated clearly and provides 
clear logic for the provided opinion, making it highly probative.  
Also, the examiner's opinion, on its face, indicates the examiner 
declined to speculate or make vague and equivocal findings.  
Essentially, based on (i) the medical evidence of record, (ii) 
the Veteran's account of symptomatology and (iii) current 
examination findings, the examiner was unable to relate any right 
knee disorder, or similar condition, to military service or any 
incident therein.  Stated differently, the examiner found there 
was no evidence currently of record to support an opinion 
relating the Veteran's claimed right knee disorder to his 
military service or any incident therein, without resorting to 
speculation.  What is more, the examiner indicated that a 
definitive opinion relating the Veteran's disorder to military 
service was precluded by numerous factors, to include the absence 
of any documented right knee treatment for many years and the 
"mild" nature of the noted in-service knee treatment (without 
any relevant follow-up).  Accordingly, the September 2006 VA 
opinion is probative of the question at issue, and adequate for 
the Board to rely on regarding whether the Veteran's current 
disorder is related to his military service or any incident 
therein.  See Roberts v. West, 13 Vet. App. 185, 189 (1999) 
(holding that "the fact that [a] medical opinion [is] 
inconclusive ... does not mean that the examination was 
inadequate.").  Therefore, the Board finds that the most 
persuasive medical evidence of record weighs against the claim.  

Without question, the Board has considered the Veteran's 
assertions that his right knee disorder had its onset in-service, 
and/or was caused by his March 1973 knee injury.  However, in the 
present circumstance, the Veteran does not have the medical 
training or expertise to provide a credible opinion to this 
effect.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Indeed, to provide a competent and credible opinion as to this 
matter requires sophisticated medical examination and testing.  

All the same, any account of experiencing continuous knee 
symptoms after an in-service injury, and/or continuously since 
separation, are of diminished probative value, as compared to the 
Veteran's many statements made solely for the purpose of seeking 
medical treatment-not VA compensation.  See Hearing Trans., pp. 
4-5, May 6, 2009.  At a June 2004 VA treatment, the Veteran 
specifically indicated that he experienced the onset of 
continuous knee pain in approximately 2002, some twenty-seven 
years after service (1975-2002).  See VA Primary Care New 
Patient/Annual Note, June 7, 2004.  Additionally, when providing 
a full account of his right knee disorder, the Veteran reported 
that he injured his knee in Vietnam, (the record shows the 
Veteran was involved in the evacuation of Saigon in April 1975), 
making no reference to any March 1973 knee injury/treatment.  See 
VA Psychiatry New Patient Note, October 21, 2004.  As such, the 
Board finds the Veteran's account of events made closer to the 
time of his in-service injury and his post-service statements 
made solely for the purpose of seeking medical treatment, to be 
highly probative and likely more accurate, as compared to 
statements made a considerable time after the event and after 
seeking VA monetary compensation.  

Furthermore, although the Veteran reports receiving VA knee 
treatment from 1975 to 1979, at the VA Medical Center in Houston, 
Texas, an exhaustive search at this location indicated no such 
treatment records existed.  See Hearing Trans., pp. 4-5, May 6, 
2009; Response to Request for Records, VA Houston, Texas 
Information Unit, August 21, 2009.  As such, there is otherwise 
no indication that any right knee disorder was diagnosed or 
treated for many years (1975-1996) following his separation from 
service.  This post-service period without complaints or 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims herein.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time period 
for which there is no clinical documentation of his low back 
condition).  

Considered together, (i) the absence of any competent, credible 
evidence reflecting the presence of a right knee disorder in-
service or linking any such disorder to military service and (ii) 
the many years between separation and any diagnosis or treatment 
of any such condition, weigh against the Veteran's claim.  
Accordingly, as the preponderance of the evidence is against the 
Veteran's claim, the reasonable doubt doctrine is not for 
application, and his service connection claim for a right knee 
disorder is denied.  


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


